Title: To John Adams from William Cunningham, 19 September 1808
From: Cunningham, William
To: Adams, John



Dear Sir—
Fitchburg, Sep. 19, 1808

In a Letter which I had the pleasure, some time since, to receive from you, you expressed some reproof of the inactivity of the Federalists—Their conduct, at present, is not liable to such a censure; perhaps it may deserve the reproach of intemperate ardour. The zeal of party has certainly attempted to overbear the freedom of private opinion, and  totally to overthrow the character of him who would exercise that right. There are among the consequences of party still, and they are deeply to be deprecated. I have read every thing which has appeared concerning the Embargo, and I lament most sincerely, that the bitterness of rebuke, so often manifested towards your Son, has been extended to yourself. Of the course of Mr J. Q. Adams, I have been an attentive observer, and have never discovered in him a deviation from sound principles; if he had have given his assent to the Embargo, and a limitation of its duration, it would, perhaps, have been better. As a pause for deliberation, in a moment of peculiar peril, I have thought the Embargo necessary—but for an Independent Nation, Great, Rich and Powerful,  alarmed at the Edicts of foreign courts, to break up at once, and forever the usages which had grown habitual, and of which the  situation was the origin and , would be an extremity that no circumstances could excuse; that such a measure would be opposed by your Son, his Resolution, introduced into the Senate, soon after the importion of the Embargo, is ample proof. The necessity for a temporary inhibition of our trade, indeed the exceptionable Edicts themselves, arose from the imbecility which ensued from the previous mismanagement of our affairs.
Thinking favourably of the conduct of Mr Adams, I commenced, in January last, some papers which, to number six, were published in Boston; in the seventh number, I defended his conduct—descanted on his talents, and hinted at the policy of his selection by the Federalists, as their condct candidate for the First in the Magistracy of the Nation; this number, the editor refused to publish, and my knuckels were rap’d for having written it.
The project of a coalition with the Clintonians, I have always condemned—If a candidate cannot be found who is popular on the other side, on the bare reputation of being their friend, without, in fact, being on any side but that of his country, I should much prefer to have General Pinckney opposed to Mr Madison, even against a possibility of success.
I know not, Dear Sir, what your opinions are on the present State of our affairs. To a report, which is current in the press of the country, that you are on the side of the Executive, through the whole of his Administration; I oppose the history and maxims of your life.
May I take the freedom to ask of you your opinion on the public measure which has so agitated our Country? I take some confidence, in making this enquiry, from the circumstance, that you have confided to me opinions, interesting as any can be which you may express on the Embargo.
The answer with which you may favour me, shall be added to the stock of my  port-folio, subject to no other disposition than what the deepest solicitude for your name may hereafter dictate.
Please to make my most cordial remembrances acceptable to Mrs Adams, and you Family.
With veneration and esteem, / I am, Dear Sir, / Your obliged Friend and Servant

Wm Cunningham, Jun